DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated September 20, 2022. However, new rejections may have been made using the same prior art if still applicable to the newly presented amendments and/or arguments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim s 1 – 3, 5, 7 – 11, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 13 of copending Application No. 17/432,373 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards tape structures used in a construction setting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Application 17/432,373 discloses a frieze tape for attachment to a ceiling or a wall, the frieze tape comprising a layer of permeable non-woven material and an adhesive layer attached to the permeable non-woven material, the adhesive layer being applied to one side of the non-woven material in a pattern comprising sections without adhesive applied thereto, wherein the adhesive layer comprises a regular pattern of glue dots, wherein the regular pattern comprises 100 to 6400 glue dots per 625 mm2, and wherein the adhesive frieze tape has a thickness of 15 to 80 µm (Claims 1, 4, 6 and 11) as in claim 1. With respect to claim 2, the adhesive layer is a self-adhesive layer (Claim 2). Regarding claim 3, the adhesive layer has a weight in the range of 3 to 60 g/m2 (Claim 3). For claim 5, each glue dot has an identical size of a diameter in the range between 0.1 to 4.0 mm (Claim 5). In claim 7,  the adhesive layer is applied as a regular pattern comprising glue stripes (Claim 7). With regard to claim 8, the adhesive layer comprises a polymer material, and wherein the polymer material comprises at least one of the group of acrylates and rubber (Claim 8). As in claim 9, the adhesive layer comprises a hot melt adhesive, a dispersion-based adhesive or a solvent-based adhesive (Claim 9). With respect to claim 10, the layer of permeable non-woven material comprises a non-woven material of at least 30 to 100 weight-% of glass-, mineral-, carbon- or synthetic-fibers (Claim 10). Regarding claim 11, the adhesive frieze tape has a grammage of 15 to 100 g/m2 (Claim 11). For claim 13, the air permeability of adhesive frieze tape is 2000 to 7000 1/(m2s) (Claim 12). In claim 14, the frieze tape has a width of 3 cm to 30 cm (Claim 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 7 – 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schäfer et al. (WO 2015/197113 A1) in view of Hooft (USPN 8,153,219).

A machine-generated translation of WO 2015/197113 A1 accompanies the office action dated June 20, 2022.  In reciting this rejection, the Examiner will cite this translation.

Schäfer et al. disclose a frieze tape for attachment to a ceiling or a wall (Page 1, Abstract and first line of description), the frieze tape comprising a layer of permeable non-woven material (Page 2, lines 34 – 37) and an adhesive layer attached to the permeable non-woven material (Page 3, lines 1 – 5), the adhesive layer being applied to one side of the non-woven material in a pattern comprising sections without adhesive applied thereto (Page 3, lines 14 – 18), wherein the adhesive layer comprises a regular pattern of glue dots (Page 3, lines 14 – 18), and the adhesive frieze tape has a thickness of 15 to 80 µm (Page 2, line 46) as in claim 1. With respect to claim 2, the adhesive layer is a self-adhesive layer (Page 3, lines 1 – 5). Regarding claim 3, the adhesive layer has a weight in the range of 3 to 60 g/m2 (Page 3, lines 18 – 19). In claim 5, each glue dot has an identical size of a diameter in the range between 0.1 to 4.0 mm (Page 5, line 16). With respect to claim 8, the adhesive layer comprises a polymer material, and wherein the polymer material preferably comprises at least one of the group of acrylates and rubber (Page 3, lines 1 – 5). Regarding claim 9, the adhesive layer comprises a hot melt adhesive, a dispersion-based adhesive or a solvent-based adhesive (Page 3, lines 1 – 5). For claim 10, the layer of permeable non-woven material comprises a non-woven material of at least 30 to 100 weight % synthetic-fibers (Page 2, lines 38 – 39, wherein artificial fibers are equivalent to synthetic materials). In claim 11, the adhesive frieze tape has a grammage of 15 to 100 g/m2 (Page 4, line 25 to Page 5, line 42, wherein the adhesive weight meets the grammage).  As in claim 14, the frieze tape has a width of 3 cm to 30 cm (Page 2, lines 1 – 3). However, Schäfer et al. fail to disclose the regular pattern comprises 100 to 6400 glue dots per 625 mm2, the adhesive layer is applied as a regular pattern comprising glue stripes, and the air permeability of adhesive frieze tape is 2000 to 7000 1/(m2s).

Hooft teaches a frieze tape (Figures; Abstract) for attachment to a ceiling or a wall (Abstract), the frieze tape comprising a layer of permeable non-woven material (Claim 4; Column 3, lines 9 – 11) comprises at least 30 to 100 weight % synthetic-fibers (Column 3, lines 9 – 11, wherein polyester is synthetic) and an adhesive layer attached to the permeable non-woven material (Claim 1), the adhesive layer being applied to one side of the non-woven material in a pattern comprising sections without adhesive applied thereto (Figures, #13; Claim 1), wherein the adhesive layer comprises a regular pattern of glue dots (Figures, #13), wherein the glue dots may have a density on the non-woven material that is more dense, allowing the glue dots to effect the ventilation of the tape (Column 4, lines 3 – 30), and the adhesive layer is applied as a regular pattern comprising glue stripes (Figure 2, #12) for the purpose of having a tape where the ventilation may be managed through adhesive placement (Column 4, lines 3 – 30). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a regular pattern of stripes and 100 to 6400 glue dots per 625 mm2  in Schäfer et al. in order to have a tape where the ventilation may be managed through adhesive placement as taught by Hooft.

With regard to the limitation of “the air permeability of adhesive frieze tape is 2000 to 7000 1/(m2s)”, Schäfer et al. clearly discloses that the tape has an adhesive layer has a weight in the range of 3 to 60 g/m2 (Page 3, lines 18 – 19), each glue dot has an identical size of a diameter in the range between 0.1 to 4.0 mm (Page 5, line 16) and the adhesive layer comprises a polymer material, and wherein the polymer material preferably comprises at least one of the group of acrylates and rubber (Page 3, lines 1 – 5), the layer of permeable non-woven material comprises a non-woven material of at least 30 to 100 weight % synthetic-fibers (Page 2, lines 38 – 39, wherein artificial fibers are equivalent to synthetic materials), the tape has a grammage of 15 to 100 g/m2 (Page 4, line 25 to Page 5, line 42, wherein the adhesive weight meets the grammage), a thickness of 15 to 80 µm (Page 2, line 46), and a width of 3 cm to 30 cm (Page 2, lines 1 – 3).  Hooft teaches a frieze tape (Figures; Abstract) the adhesive layer being applied to one side of the non-woven material in a pattern comprising sections without adhesive applied thereto (Figures, #13; Claim 1), wherein the adhesive layer comprises a regular pattern of glue dots (Figures, #13), wherein the glue dots may have a density on the non-woven material that is more dense, allowing the glue dots to affect the ventilation of the tape (Column 4, lines 3 – 30). Therefore, due to the common materials, thickness, width and coating of the adhesive material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the air permeability of adhesive frieze tape would be 2000 to 7000 1/(m2s).


Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument that “Schafer does not disclose a frieze tape, wherein the adhesive layer comprises a regular pattern of glue dots, wherein the regular pattern comprises 100 to 6400 glue dots per 625 mm2”, please see the newly presented rejection of Schäfer et al. in view of Hooft.  Hooft teaches a frieze tape (Figures; Abstract) the adhesive layer being applied to one side of the non-woven material in a pattern comprising sections without adhesive applied thereto (Figures, #13; Claim 1), wherein the adhesive layer comprises a regular pattern of glue dots (Figures, #13), wherein the glue dots may have a density on the non-woven material that is more dense, allowing the glue dots to affect the ventilation of the tape (Column 4, lines 3 – 30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the glue dots in Schäfer et al. in order to tape where the ventilation may be managed through adhesive placement as taught by Hooft.

In response to Applicant’s argument that “Hooft does not disclose a frieze tape, wherein the adhesive frieze tape has a thickness of 15 to 80 µm”, please see the rejection of Schäfer et al. in view of Hooft.

In response to Applicant’s argument that “Neither Schafer nor Hooft are worthy prior art because they do not have a purpose in regard to the application of a frieze tape. Schafer, for example, relates to a separation strip which is used in drywall constructions for preparing joints. That is vastly different from a frieze tape which seeks to cover the openings in certain areas of a ceiling, i.e. a perforated ceiling.”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant has failed to show how the tapes of the prior art are “vastly different” than the claimed invention. The combination of Schäfer et al. in view of Hooft discloses the claimed invention shown by the rejection made above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        December 14, 2022